NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                       2009-3143


                                ROBERT L. POLLOCK,

                                                              Petitioner,

                                            v.

                        UNITED STATES POSTAL SERVICE,

                                                              Respondent.


      Philip C. Kimball, Attorney at Law, of Louisville, Kentucky, argued for petitioner.

       Kenneth D. Woodrow, Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
respondent. With him on the brief were Tony West, Assistant Attorney General, Jeanne
E. Davidson, Director, and Donald E. Kinner, Assistant Director.

Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2009-3143



                              ROBERT L. POLLOCK,

                                                     Petitioner,

                                         v.

                       UNITED STATES POSTAL SERVICE,

                                                     Respondent.


                                  Judgment


ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           CH0752080578-I-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, BRYSON, and MOORE, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED December 23, 2009                   /s/ Jan Horbaly
                                         Jan Horbaly, Clerk